Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on August 11, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated April 28, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on August 11, 2021 has been entered.  Claims 1-20 are pending and are rejected for the reasons set forth below.


Claim Rejections - 35 USC §112
3.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
an electronic comparison between the template and the target matching engine.” However, it is unclear, in light of the specification, what the comparison between the template and the target matching engine refers to. Specifically, Paragraph 52 of the specification states that the matching engine is used to retrieve stored biometric information from a repository. The matching engine then compares the biometric data received from the user to the stored biometric data. However, claim 1 appears to state that the template is compared directly to the target matching engine. For the purpose of examination, it is assumed that this limitation was intended to state, that the identity of a person is determined based on a comparison between the template and digital biometric representation stored at the target matching engine.
            Since claims 2-7 include the respective limitations of claim 1, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 1-20). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
receive a credit card payment request for an electronic transaction [[using the communication unit]]; 
receive a data structure containing a digital representation of a biometric and an indication of a modality of the biometric separate from the digital representation of the biometric; 
using the indication of the modality, determine the modality of the biometric and identify a [[target matching engine]] corresponding to the modality of the biometric; 
[[convert the data structure to a template based on the modality and in a form associated with the target matching engine]]; 
determine an identity of a person based on an electronic comparison between the template and the [[target matching engine]]; 
verify that a credit card is associated with the identity;
obtain information indicating that the person is authorized to conduct the electronic transaction; and
[[using the communication unit, causing display of a confirmation indicating that the credit card payment request is accepted]], thereby completing the electronic transaction.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, mitigating risk and facilitating a transaction). In particular, claim 1 recites steps for utilizing biometrics to determine/verify the identity of an individual during a transaction (i.e. a fundamental economic practice, namely mitigating risk). However, claim 1 also recites limitations for receiving, authorizing, and completing a credit card payment request (i.e. a commercial interaction, namely facilitating a transaction).  

Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a communication unit, a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and a target matching engine). In 
	Claim 1 also recites the additional element of:
convert the data structure to a template based on the modality and in a form associated with the target matching engine. 
	As stated in MPEP 2106.05(f)(1), “claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words apply it.” As an example, MPEP 2106.05(f)(1) cites Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332 (Fed. Cir. 2017). In this case, the court determined that merely reciting steps for modifying a document, without providing details as to how the computer performed the modifications, amounted to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”). Similarly, this limitation for “converting” the data structure to a template does not provide adequate detail regarding how the template is formed. Rather, this limitation merely recites the results-oriented solution of modifying the data structure into a different form, and, as a result, amounts to no more than mere instruction to implement the abstract idea on a computer. Additionally, the examiner points to Paragraphs 38, 51, and 61 of the applicant’s specification which describe this “converting” process. These paragraphs of the specification also do not appear to provide sufficient detail regarding how the 
	Claim 1 also includes the additional element of:
using the communication unit, causing display of a confirmation indicating that the credit card payment request is accepted.
	This limitation states that the system outputs/displays a confirmation for the credit card payment request. Such limitations amount to no more than merely outputting/displaying data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited computer components (e.g. a communication unit, a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and target matching engine) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The computer components are specified at a high level of generality, where the computer components are being used in the claims to simply implement the abstract idea and are not 
	Additionally, the limitation that states, “convert the data structure to a template based on the modality and in a form associated with the target matching engine” does not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, this limitation amounts to amounts to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”).
	Additionally, as determined above in step 2A, Prong 2, claim 1 recites insignificant extra-solution activity/features beyond the recited abstract idea (e.g., using the communication unit, causing display of a confirmation indicating that the credit card payment request is accepted). As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/displaying to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
	Independent claims 8 and 15 are also rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 8
receive, [[using the communication unit]], a data structure containing a digital representation of a biometric, an indication of a modality of the biometric distinct from the digital representation of the biometric, and biographical information associated with a credit card payment request of a credit card; 
using the indication of the modality, determine the modality of the biometric and identify [[a target matching engine]] corresponding to the modality; 
[[converting the data structure to a template based on the modality and in a form that is used by the target matching engine]]; 
determine an identity of a person based on an electronic comparison between the template and a stored digital biometric representation; 
verify that the credit card is associated with the identity; 
using the biographical information, verify that the person is authorized to conduct an electronic transaction; and 
process a payment for the credit card payment request using the credit card.
	Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, mitigating risk and facilitating a transaction). In particular, claim 8 recites steps for utilizing biometrics and biographical data to determine/verify the identity of an individual during a transaction (i.e. a fundamental economic practice, namely mitigating risk). However, claim 8 also recites limitations for receiving and authorizing and completing a credit card payment request (i.e. a commercial interaction, namely facilitating a transaction).
	

	Besides reciting the abstract idea, the limitations of claim 8 also recite generic computer components (e.g. a communication unit, a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and a target matching engine). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception on a computer.
	Additionally, the limitation that states, “converting the data structure to a template based on the modality and in a form that is used by the target matching engine” amounts to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”) (See the Step 2A, Prong 2 analysis above regarding claim 1).

	Under the 2019 PEG step 2B analysis, the additional elements of claim 8 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited computer components (a communication unit, a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and a target matching engine), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the 
	Additionally, the limitation that states, “converting the data structure to a template based on the modality and in a form that is used by the target matching engine” does not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, this limitation amounts to amounts to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”).

	Claim 15 recites the abstract idea of:
receive, [[using the communication unit]], a data structure associated with a credit card payment request, the data structure containing a digital representation of a biometric and an indication of a modality separate from the digital representation of the biometric; 
using the indication of the modality, determine the modality of the biometric and identify a [[target matching engine]] for analyzing the biometric; 
based on the modality and the target matching engine, identify a template suitable for the target matching engine and [[convert the data structure to the template]]; 
determine an identity of a person based on an electronic comparison performed at the [[target matching engine]] between the template and a stored digital biometric representation; 
receive, [[using the communication unit]], personal data associated with the credit card payment request; 
verify that the identity associated with the template is authorized to use a credit card associated with the credit card payment request; 
determine that an item or a service to be purchased with the credit card payment request requires authentication with a physical item; 
verify that the person associated with the identity possesses the physical item; and
[[cause display of a confirmation regarding acceptance of the credit card payment request using the communication unit]], thereby completing an electronic transaction
	Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, mitigating risk and facilitating a transaction). In particular, claim 15 recites steps for utilizing biometrics and a physical item to determine/verify the identity of an individual during a transaction (i.e. a fundamental economic practice, namely mitigating risk). However, claim 15 also recites limitations for receiving, authorizing, and completing a credit card payment request (i.e. a commercial interaction, namely facilitating a transaction).

	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 15 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 15 also recite generic computer components (e.g. a communication unit, 4Attorney Docket No. CLR0005.USC1 a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and a target matching engine). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these computer components are 
	Additionally, the limitation that states, “convert the data structure to the template” amounts to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”) (See the Step 2A, Prong 2 analysis above regarding claim 1).
	Claim 15 also includes the additional elements of: 
cause display of a confirmation regarding acceptance of the credit card payment request using the communication unit.
	This limitation states that the system outputs/displays a confirmation for the credit card payment request. Such limitations amount to no more than merely outputting/displaying data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 

	Under the 2019 PEG step 2B analysis, the additional elements of claim 15 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited computer components (a communication unit, a non-transitory storage medium that stores instructions, a processor communicably coupled to the communication unit, and a target matching engine), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the limitation that states, “convert the data structure to the template” does not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, this limitation 
	Additionally, as determined above in step 2A, Prong 2, claim 15 recites insignificant extra-solution activity/features beyond the recited abstract idea (e.g., cause display of a confirmation regarding acceptance of the credit card payment request using the communication unit). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/displaying to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

Dependent Claims
	Dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claim 2 states that, “the processor further executes the instructions to process a credit card payment using the credit card when the credit card payment request is accepted.” This limitation simply refines the abstract idea because it recites a process step (i.e. processing a credit card payment) that falls under the category of organizing human activity, namely a commercial interaction (i.e. facilitating a transaction), as described above regarding claim 1. Additionally, merely stating that this process is performed by the processor amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.  
	Claims 3 and 4 state that, “the digital representation of the biometric comprises an image of a fingerprint of the person (claim 3),” and that, “the digital representation of the biometric comprises an image of at least a portion of a face of the person (claim 4).” These limitations merely provide further description to the “digital representation of the biometric” recited in claim 1. Simply stating that the  
	Claim 5 states that, “the processor further executes the instructions to obtain credit card information that is stored in association with the identity.” This limitation simply refines the abstract idea because it recites a process step (i.e. obtaining credit card information) that falls under the category of organizing human activity, namely a commercial interaction (i.e. facilitating a transaction), as described above regarding claim 1. Additionally, merely stating that this process is performed by the processor amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claim 6 states that, “the processor further executes the instructions to use the communication unit to contact an electronic device in order to perform a credit check on the person.” This limitation simply refines the abstract idea because it recites a process step (i.e. performing a credit check on the person) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. mitigating risk), as described above regarding claim 1. Additionally, merely stating that this process is performed by the processor and communication unit amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claim 7 states that, “the processor further executes the instructions to determine the identity by comparing the digital representation of the biometric to stored biometric data that is associated with the identity.” This limitation simply refines the abstract idea because it recites a process step (i.e. comparing received data to stored data to determine the identity of an individual) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. mitigating risk), as described above regarding claim 1. Additionally, merely stating that this process is performed by the 
	Claim 9 further defines the “digital representation of the biometric,” the “credit card payment request,” and the “biographical information” recited in claim 8. Claim 9, as a whole, merely states that these components recited in claim 8 are “first” components, and that the system may receive a “second” digital representation of the biometric associated with a “second” credit card payment request. Additionally, the second credit card payment request may be denied when the second digital representation of the biometric is associated with an unauthorized user. However, these limitations similarly recite a process (i.e. verifying the identity of a person and denying a payment request) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. verifying the identity of a user during a transaction; mitigating risk) and a commercial interaction (i.e. denying a payment request; facilitating a transaction), as described above regarding claim 8. Additionally, merely stating that this process is performed by the processor amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claim 10 states that, “the processor further executes the instructions to use the communication unit to communicate with an electronic device to verify the biographical information.” This limitation simply refines the abstract idea because it recites a process step (i.e. verifying the biographical information) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. mitigating risk), as described above regarding claim 1. Additionally, merely stating that this process is performed by the processor, the communication unit, and an electronic device amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claim 11 states that, “the processor further executes the instructions to verify the biographical information as part of validating the credit card payment request.” This limitation simply refines the 
	Claim 12 states that, “the biographical information comprises at least one of a name, an age, a social security number, an address, or an annual income of the person.” This limitation merely provides further description to the “biographical information” recited in claim 8. Simply stating that the biographical information may comprise various data does not provide any indication of an improvement to biometric processing and/or transaction processing technology. Rather, this merely defines the type of biographical data utilized by the system.
	Claim 13 states that, “the processor further executes the instructions to process the payment by using the communication unit to communicate with a payment gateway.” This limitation merely provides further description to the process of “processing a payment” recited in claim 8. Simply stating that payment is processed by communicating with a “payment gateway” amounts to no more than merely applying generic computer components (e.g. a payment gateway) to implement the abstract idea on a computer.
	Claim 14 states that, “the processor further executes the instructions to: determine a risk score using the biographical information and an item or a service for which the payment is processed; and process the payment based on the risk score.” These limitations simply refine the abstract idea because they recite process steps (i.e. determining a risk score for a payment and processing the payment based on the risk score) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. determining a risk score; mitigating risk) and a commercial interaction (i.e. 
	Claim 16 states that, “the physical item is a driver's license of the person.” This limitation merely provides further description to the “physical item” recited in claim 15. Simply stating that the physical item is a driver’s license does not provide any indication of an improvement to biometric processing and/or transaction processing technology. Rather, this merely defines the type of physical item utilized by the system.
 	Claim 17 states that, “the processor further executes the instructions to determine the identity associated with the digital representation of the biometric using the target matching engine selected according to the modality of the digital representation of the biometric.” This limitation merely provides further description to the process of “determining an identity of a person” recited in claim 15. Simply stating that this process is performed “using the target matching engine” amounts to no more than merely applying generic computer components (e.g. a target matching engine) to implement the abstract idea on a computer.
	Claim 18 states that, “the data structure includes the credit card payment request.” This limitation merely provides further description to the “data structure” recited in claim 15. Simply stating that the data structure includes the credit card payment request does not provide any indication of an improvement to biometric processing and/or transaction processing technology. Rather, this merely defines what data is included in the data structure.
	Claim 19 states that, “the processor further executes the instructions to validate the identity.” This limitation simply refines the abstract idea because it recites a process step (i.e. validating the identity of the person) that falls under the category of organizing human activity, namely a fundamental economic practice (i.e. mitigating risk), as described above regarding claim 15. Additionally, merely 
	Claim 20 states that, “the processor further executes the instructions to use the communication unit to communicate with an electronic device that performs payment throttling on the credit card.” This limitation simply refines the abstract idea because it recites a process step (i.e. performing payment throttling on the credit card) that falls under the category of organizing human activity, namely a commercial interaction (i.e. facilitating a payment transaction by applying limits to the payment transaction), as described above regarding claim 15. Additionally, merely stating that this process is performed based on a communication between the processor and an electronic device amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). Therefore, claims 2-7, 9-14, and 16-20 do not overcome the requirements set forth under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and McNeal (U.S. Pre-Grant Publication No. 20110000961).

Claim 1
	Regarding Claim 1, Dorogusker teaches:
A credit card payment validation system, comprising (See at least the Abstract: Describes a system/method for processing payment transactions with biometric data. The payment transactions may be associated with a credit card of the user [See Col. 17, Lines 45-49]):
a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions to (See at least Col. 25, Lines 40-60: Describes a payment processing system [PPS] which comprises a processor, memory, and hardware/software components which facilitate communication with external devices):
receive a credit card payment request for an electronic transaction using the communication unit (See at least Col. 18, Line 51 - Col. 19, Line 10: A buyer initiates a transaction with a merchant by scanning their fingerprint on a biometric scanner. The user may register their fingerprint with a credit card so that payment with the credit card account may be initiated with the user's fingerprint [See Col. 17, Lines 45-49]);
receive a data structure containing a digital representation of a biometric [[and an indication of a modality of the biometric separate from the digital representation of the biometric]] (See at least Col. 18, Line 51 - Col. 19, Line 10: The biometric scanner 
determine an identity of a person based on an electronic comparison between the template and the target matching engine (See at least Col. 18, Line 51 - Col. 19, Line 23: The PPS compares the content of the buyer digital signature against stored information. If there is a match, the PPS identifies the buyer);
verify that a credit card is associated with the identity (See at least Col. 19, Lines 11-53: The PPS then identifies a financial account associated with the user identification. The financial account may be a credit card account);	and
obtain information indicating that the person is authorized to conduct the electronic transaction (See at least Col. 19, Lines 24-53: The PPS may gather information regarding whether the buyer digital signature is associated with any rules. If the user satisfies the conditions identified by the rules, they are authorized to perform the transaction).

	Regarding Claim 1, Dorogusker does not explicitly teach, but Kocher, however, does teach:
receive a data structure containing a digital representation of a biometric and an indication of a modality of the biometric separate from the digital representation of the biometric
using the indication of the modality, determine the modality of the biometric (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data) and identify a target matching engine corresponding to the modality of the biometric (See at least Paragraph 73: The biometric data is then segregated into separate "subsets" based on the modality. These subsets correspond to various biometric application databases [i.e. target matching engines] that are controlled by different organizations. For example, the original set of biometric information would be segregated into subsets consistent with the type and modality of biometric information associated with the biometric application databases of each participating organization);
convert the data structure to a template based on the modality and in a form associated with the target matching engine (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the efficiency of the authorization system by identifying the modality of the biometric, as needed, according to the nature of the biometric information required to be searched against (Kocher: Paragraph 72).

	Regarding Claim 1, the combination of Dorogusker and Kocher does not explicitly teach, but McNeal, however, does teach:
Using the communication unit, causing display of a confirmation indicating that the credit card payment request is accepted, thereby completing the electronic transaction (See at least Paragraph 56: Describes a system for verifying transactions. The system may make a decision regarding whether to verify the transaction and return the decision to the transaction location. The decision may be displayed on an output device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and McNeal in order to increase user convenience by informing the user of the result of the authorization.

Claim 2
	Regarding Claim 2, Dorogusker teaches:
Wherein the processor further executes the instructions to process a credit card payment using the credit card when the credit card payment request is accepted (See at least Col. 20, Lines 1-19: The PPS may authorize the transaction and cause funds to be transferred to the user's financial account to the merchant).

Claim 3
	Regarding Claim 3, Dorogusker teaches:
Wherein the digital representation of the biometric comprises an image of a fingerprint of the person (See at least Col. 18, Line 51 - Col. 19, Line 10: The biometric characteristic that is scanned may be a fingerprint).

Claim 4
 Dorogusker teaches:
Wherein the digital representation of the biometric comprises an image of at least a portion of a face of the person (See at least Col. 10, Line 50 - Col. 11, Line 8: Various biometric characteristics may be used, such as the customer's facial contours).

Claim 5
	Regarding Claim 5, Dorogusker teaches:
Wherein the processor further executes the instructions to obtain credit card information that is stored in association with the identity (See at least Col. 19, Lines 11-53: The PPS identifies a financial account associated with the user identification. The financial account may be a credit card account).

Claim 7
	Regarding Claim 7, Dorogusker teaches:
Wherein the processor further executes the instructions to determine the identity by comparing the received digital representation of the biometric to stored biometric data that is associated with the identity (See at least Col. 18, Line 51 - Col. 19, Line 10: The PPS then compares the syntax and content of the buyer digital signature with registered biometric instruments to determine whether the buyer digital signature corresponds to a registered biometric payment instrument).

	

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Kocher and McNeal, and in further view of Singh (U.S. Pre-Grant Publication No. 20070203850).

Claim 6
	Regarding Claim 6, the combination of Dorogusker, Kocher, and McNeal does not explicitly teach, but Singh, however, does teach:
Wherein the processor further executes the instructions to use the communication unit to contact an electronic device in order to perform a credit check on the person (See at least Paragraphs 49-52: Describes a system where a merchant POS device may submit a credit check request to a credit rating agency. The user may use their mobile device to give permission for the credit rating agency to release their information to the merchant).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, McNeal, and Singh in order to increase the effectiveness of the authentication process by requiring a trusted entity, such as EXPERIAN, to provide further verification of the user’s identity.

	
10.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Kocher, and in further view of Robinson (U.S. Pre-Grant Publication No. 20040153421).

Claim 8
	Regarding Claim 8, Dorogusker teaches:
A credit card payment validation system, comprising (See at least the Abstract: Describes a system/method for processing payment transactions with biometric data. 
a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions to (See at least Col. 25, Lines 40-60: Describes a payment processing system [PPS] which comprises a processor, memory, and hardware/software components which facilitate communication with external devices):
receive, using the communication unit, a data structure containing a digital representation of a biometric (See at least Col. 18, Line 51 - Col. 19, Line 10: A buyer initiates a transaction with a merchant by scanning their fingerprint on a biometric scanner. The biometric scanner then creates a buyer digital signature [data structure] which includes a biometric minutia set [digital representation of a biometric] and information regarding the transaction), [[an indication of a modality of the biometric distinct from the digital representation of the biometric]], and biographical information associated with a credit card payment request of a credit card (See at least Col. 18, Line 51 - Col. 19, Line 10: The digital signature may also contain data pertaining to the transaction [i.e. biographical information]. Examiner’s Note: Dorogusker does not explicitly teach that an indication of a modality is received. However, Kocher does teach this limitation as described below);
determine an identity of a person based on an electronic comparison between the template and a stored digital biometric representation
verify that the credit card is associated with the identity (See at least Col. 19, Lines 11-53: The PPS then identifies a financial account associated with the user identification. The financial account may be a credit card account); and
process a payment for the credit card payment request using the credit card (See at least Col. 20, Lines 1-19: The PPS may authorize the transaction and cause funds to be transferred to the user's financial account to the merchant).

	Regarding Claim 8, Dorogusker does not explicitly teach, but Kocher, however, does teach:
receive, using the communication unit, a data structure containing a digital representation of a biometric, [and] an indication of a modality of the biometric distinct from the digital representation of the biometric (See at least Paragraph 72: Describes a system for biometric authentication. Biometric data may be collected by a biometric collector. The biometric data may be associated with a "data field" that indicates the modality of the biometric);
using the indication of the modality, determine the modality of the biometric (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data) and identify a target matching engine corresponding to the modality
converting the data structure to a template based on the modality and in a form that is used by the target matching engine (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the efficiency of the authorization system by identifying the modality of the biometric, as needed, according to the nature of the biometric information required to be searched against (Kocher: Paragraph 72).

	Regarding Claim 8, the combination of Dorogusker and Kocher does not explicitly teach, but Robinson, however, does teach:
Using the biographical information, verify that the person is authorized to conduct an electronic transaction (See at least Paragraph 66: Describes a system for authorizing an age-restricted transaction using biometrics. The user presents their biometric and SID to the age verification station [the user's SID is used to retrieve information regarding the user such as the user's age, i.e. biographical information]. If the user's age is verified, the transaction is approved).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Robinson in order to increase the effectiveness of the authentication process by requiring the user to verify an additional 

Claim 9
	Regarding Claim 9, Dorogusker teaches:
The digital representation of the biometric is a first digital representation of a first biometric; the credit card payment request is a first credit card payment request; the biographical information of the person is first biographical information of a first person; the identity is a first identity of the first person (See at least Col. 17, Line 45 - Col. 18, Line 15: The user may register a first biometric [e.g. a fingerprint] with a first credit/debit card. The user may then use their fingerprint to initiate transaction requests [Figure 4A]. Examiner’s Note: Dorogusker does not explicitly teach the use of biographical information to authorize the use of a credit card. However, Robinson does describe using biographical information alongside biometric information to authorize a transaction as described above regarding claim 8); and
The processer further executes the instructions to: receive a second digital representation of a second biometric associated with a second credit card payment request of the credit card; and deny payment for the second credit card payment request when the second digital representation of the second biometric is associated with a second identity of a second person, the second person being unauthorized to use the credit card. (See at least Col. 18, Lines 31-40: The system also allows the user to register a different biometric with a different payment method. The user may then use the other biometric as an alternate payment method. The system may deny the 

Claim 10
	Regarding Claim 10, the combination of Dorogusker and Kocher does not explicitly teach, but Robinson, however, does teach:
Wherein the processor further executes the instructions to use the communication unit to communicate with an electronic device to verify the biographical information (See at least Paragraph 59: The user SID and biometric are transmitted to the central database. The user's age is then determined and verified).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Robinson in order to increase the effectiveness of the authentication process by requiring verification of biographical information that is separate from the biometric information.

Claim 11
	Regarding Claim 11, the combination of Dorogusker and Kocher does not explicitly teach, but Robinson, however, does teach:
wherein the processor further executes the instructions to verify the biographical information as part of validating the credit card payment request (See at least Paragraph 59: The user SID and biometric are transmitted to the central database. The user's age is then determined and verified. If the user's age is verified, the transaction is approved).


Claim 12
	Regarding Claim 12, the combination of Dorogusker and Kocher does not explicitly teach, but Robinson, however, does teach:
Wherein the biographical information comprises at least one of a name, an age, a social security number, an address, or an annual income of the person (See at least Paragraph 66: The age verification station retrieves an age that is associated with the user's SID).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Robinson in order to ensure that the system receives relevant information for authenticating the user.


11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Kocher and Robinson, and in further view of Paraskeva (U.S. Pre-Grant Publication No. 20130275308).

Claim 13
	Regarding Claim 13, 
Wherein the processor further executes the instructions to process the payment by using the communication unit to communicate with a payment gateway (See at least Paragraph 73: Describes a system for processing/authenticating payments at a POS device by communicating with a payment gateway).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Robinson, and Paraskeva in order to reduce complexity in the payment settlement process for merchants by providing a gateway that is designed to link with multiple payment service providers (Paraskeva: Paragraphs 58 and 59).


12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Kocher and Robinson, and in further view of Tidwell (U.S. Pre-Grant Publication No. 20050125351).

Claim 14
	Regarding Claim 14, the combination of Dorogusker, Kocher, and Robinson does not explicitly teach, but Tidwell, however, does teach:
Wherein the processor further executes the instructions to: determine a risk score using the biographical information and an item or a service for which the payment is processed; and process the payment based on the risk score (See at least Paragraphs 86-92: Describes a system for generating a risk score for transactions. The system may gather a variety of information including personal information [e.g. name and address of the user] and biometric information. The system uses this information to generate a risk score for the transaction [Paragraph 91]. The risk score is then analyzed to determine whether the transaction should be accepted. Examiner's Note: Tidwell does not 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Robinson, and Tidwell in order to better assesses risk associated with cashing second-party checks and other negotiable instruments [Tidwell: Abstract]. The risk score may be used to generate and accept/decline recommendation for the transaction [Tidwell: Paragraph 15].


13.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Kocher, McNeal, and Mollett (U.S. Patent No. 7191941).

Claim 15
	Regarding Claim 15, Dorogusker teaches:
A credit card payment validation system, comprising (See at least the Abstract: Describes a system/method for processing payment transactions with biometric data. The payment transactions may be associated with a credit card of the user [See Col. 17, Lines 45-49]):
a communication unit; a non-transitory storage medium that stores instructions; and a processor, communicably coupled to the communication unit, that executes the instructions to (See at least Col. 25, Lines 40-60: Describes a payment processing system 
receive, using the communication unit, a data structure associated with a credit card payment request, the data structure containing a digital representation of a biometric [[and an indication of a modality separate from the digital representation of the biometric]] (See at least Col. 18, Line 51 - Col. 19, Line 10: A buyer initiates a transaction with a merchant by scanning their fingerprint on a biometric scanner. The biometric scanner then creates a buyer digital signature [data structure] which includes a biometric minutia set [digital representation of a biometric] and information regarding the transaction. The digital signature is then sent to the payment processing system [PPS]. Examiner’s Note: Dorogusker does not explicitly teach that an indication of a modality is received. However, Kocher does teach this limitation as described below);
determine an identity of a person based on an electronic comparison performed at the target matching engine between the template and a stored digital biometric representation (See at least Col. 18, Line 51 - Col. 19, Line 23: The PPS compares the content of the buyer digital signature against stored information. If there is a match, the PPS identifies the buyer); and
verify that the identity associated with the template is authorized to use a credit card associated with the credit card payment request (See at least Col. 18, Line 51 - Col. 19, Line 23: The PPS compares the content of the buyer digital signature against stored information. If there is a match, the PPS identifies the buyer. The PPS then identifies a financial account associated with the user identification. The financial account may be a credit card account);


receive, using the communication unit, a data structure associated with a credit card payment request, the data structure containing a digital representation of a biometric and an indication of a modality separate from the digital representation of the biometric (See at least Paragraph 72: Describes a system for biometric authentication. Biometric data may be collected by a biometric collector. The biometric data may be associated with a "data field" [i.e. an indication of the modality] that indicates the modality of the biometric);
using the indication of the modality, determine the modality of the biometric (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data) and identify a target matching engine for analyzing the biometric (See at least Paragraph 73: The biometric data is then segregated into separate "subsets" based on the modality. These subsets correspond to various biometric application databases [i.e. target matching engines] that are controlled by different organizations. For example, the original set of biometric information would be segregated into subsets consistent with the type and modality of biometric information associated with the biometric application databases of each participating organization);
based on the modality and the target matching engine, identify a template suitable for the target matching engine and convert the data structure to the template (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the efficiency of the authorization system by identifying the modality of the biometric, as needed, according to the nature of the biometric information required to be searched against (Kocher: Paragraph 72).

	Regarding Claim 15, the combination of Dorogusker and Kocher does not explicitly teach, but McNeal, however, does teach:
receive, using the communication unit, personal data associated with the credit card payment request (See at least Paragraph 58: Describes a system for verifying transactions at a point-of sale device. The issuing entity may gather personal information of the user);
Verify that the person associated with the identity possesses the physical item (See at least Paragraph 45: The transaction verification unit may include a card scanner [e.g. a driver's license scanner] which allows the user to verify their identity); and
Cause display of a confirmation regarding acceptance of the credit card payment request using the communication unit, thereby completing an electronic transaction (See at least Paragraph 56: The system may make a decision regarding whether to verify the transaction and return the decision to the transaction location. The decision may be displayed on an output device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and McNeal in order to 

	Regarding Claim 15, The combination of Dorogusker, Kocher, and McNeal does not explicitly teach, but Mollett, however, does teach:
Determine that an item or a service to be purchased with the credit card payment request requires authentication with a physical item (See at least Col. 15, Line 47 - Col. 16, Line 11: Describes a system for authorizing transactions associated with restricted items. The system may identify items being purchased and determine if an authorization check needs to be performed for any products. The authorization may comprise receiving a driver's license of the individual [Col. 2, Lines 47-67]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, McNeal, and Mollett in order to allow for the authorization of transactions involving restricted goods and services. Automatically determining whether or not an authorization check is needed reduces the time required by the customer and merchant to complete a purchase (Mollett: Col. 1, Line 41 - Col. 2, Line 8).

Claim 16
	Regarding Claim 16, the combination of 
Wherein the physical item is a driver's license of the person (See at least Paragraph 45: The electronic verification unit may scan the user's driver’s license for verification).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and McNeal in order to ensure that the user provides an official form of identification.

Claim 17
	Regarding Claim 17, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein the processor further executes the instructions to determine the identity associated with the digital representation of the biometric using the target matching engine selected according to the modality of the digital representation of the biometric (See at least Paragraph 78: The templates are searched against local and remote biometric application databases [i.e. target matching engines, see analysis above regarding claim 15]. Encrypted results regarding the authentication/denial of the subject [i.e. whether the subject has been successfully identified] are then returned).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the efficiency of the authorization system by identifying the modality of the biometric, as needed, according to the nature of the biometric information required to be searched against (Kocher: Paragraph 72).

Claim 18
	Regarding Claim 18, 
Wherein the data structure includes the credit card payment request (See at least Col. 18, Line 51 - Col. 19, Line 10: The buyer digital signature [data structure] includes information regarding the transaction. The digital signature is then sent to the PPS for the purpose of requesting payment authorization. Examiner's Note: It is assumed the limitation, "the data structure includes the credit card payment request," means that the data structure represents the payment card request).

Claim 19
	Regarding Claim 19, Dorogusker teaches:
Wherein the processor further executes the instructions to validate the identity (See at least Col. 18, Line 51 - Col. 19, Line 10: The PPS compares the syntax and content of the buyer digital signature with registered biometric instruments to determine whether the buyer digital signature corresponds to a registered biometric payment instrument).

Claim 20
	Regarding Claim 20, Dorogusker teaches:
Wherein the processor further executes the instructions to use the communication unit to communicate with an electronic device that performs payment throttling on the credit card (See at least Col. 17, Line 45 - Col. 18, Line 30: The user may use their mobile device [electronic device] to set conditions or limits on the use of their credit card via their fingerprint. The conditions/limits may then be communicated to the payment processing system).

Response to Arguments
14.	Applicant’s arguments filed X/21 have been fully considered.

Arguments Regarding 35 U.S.C. 103
15.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.
	Additionally, on page 10 of their remarks, the applicant argues that, “Kocher is silent on using a modality of the biometric to convert a data structure to a template that is determined to be appropriate for the target matching engine. Rather, Kocher transmits biometric information to a separate template generation algorithm for processing. As Kocher's system does not perform the template generation, Kocher fails to teach the limitations of the pending claims.” The examiner respectfully disagrees. Specifically, the examiner notes that Kocher does teach these limitations. The examiner points to the updated rejection regarding 35 U.S.C. 103 above for further clarification.

Arguments Regarding 35 U.S.C. 101
16.	In response to further consideration of the claims as a whole, a rejection under 35 U.S.C. 101 has been reapplied to the claims as described above.


Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Langley (U.S. Patent No. 7835548): Describes a method of managing large scale biometric data identity matching includes identifying a plurality of biometric modalities to be used in conducting identity matches.
Wang (U.S. Pre-Grant Publication No. 20170093849): Describes a device worn by an individual that confirms the unique identity of the individual using multi-modal biometric identification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696